Chief Justice Helm
delivered the opinion of the court.
The present action is for damages growing out of an assault and battery. The case was tried to a jury, and a verdict was returned in favor of plaintiff for the sum of $200. Upon motion for a new trial this verdict was set *487aside, and thereupon defendant prosecuted the present appeal under the statute of 1885, no longer in force.
At the trial the court below excluded all evidence offered to show antecedent business • transactions between plaintiff and defendant. Notwithstanding this ruling,' however, counsel for defendant, in his address, repeatedly referred to these transactions, and endeavored to impress upon the jurors’ minds the idea that defendant acted under such strong provocation as to justify a verdict for one cent only. In vacating the verdict returned the following language was employed by the court:
“I think that the opinion of the supreme court should be had on this method of addressing the jury; and I grant a new trial in this case freely, without any hesitation, on the sole ground that counsel, in addressing the jury, should confine themselves to the testimony, and not by innuendo or indirection seek to place before them matters which the court has expressly, by its rulings on the introduction of testimony, said were not proper.”
"We cannot say that the court’s action in granting a new trial should be sustained upon either of the remaining grounds stated in the motion. Our examination will, therefore, extend only to the matter above specified as the basis of the ruling made. If counsel for defendant was. guilty of misconduct in argument, whereby the jury may have been induced to consider circumstances not before them, and thus to reduce the damages they would otherwise have given, unless some technical objection forbids, the order under consideration should be sustained.
It is impossible to give in advance special directions for the guidance of attorneys in the discussion of evidence. An attempt to do.so would unwisely limit the attorney’s privilege on one hand, or embarrass the due administration of justice on the other. This is a matter that must of necessity be left largely to the reasonable discretion of trial courts, and to a certain extent be gov*488erned by the circumstances attending the particular proceedings in progress. The general rule, however, that counsel may not comment upon matters of fact that have not been admitted in evidence, and that their arguments must in this respect be confined to the record, has received universal approval. But great embarrassment is often encountered in determining just where the line exists between those inferences that counsel may draw from evidence before the jury, and the suggestion of substantive matters that are wholly outside the record. The disposition of courts has been, as it doubtless should be, to recognize a generous license in the premises, and to resolve serious doubts in favor of the freest and fullest discussion.
Counsel in the present case refrained from naming expressly any facts or. circumstances not in the record, but he accomplished the same result by adroitly insinuating the existence of such facts and circumstances. He labored throughout his argument to impress upon the minds of the jurors the belief that back of the affray there existed a state of affairs which justly enraged defendant, and led him to make the assault. Without declaring that the court committed error in excluding evidence of the antecedent business relationship of the parties, he skilfully directed the attention of the jurors to this relationship, and persistently insisted that the conduct of plaintiff — whatever it may have been —• was such as to excuse in large measure, if not to justify, defendant’s assault. It is impossible to read this argument without being impressed with the belief that counsel may have obtained for his client even a greater advantage than the admission of the excluded testimony would have produced.
It is not contended that the court’s ruling rejecting this testimony was error, and we do not perceive any legal excuse for making its absence a subject of repeated reference and comment. If it was not proper for the *489jurors to have before them the prior acts of the parties, it was certainly not competent for counsel to persistently urge that the verdict should be influenced thereby. If the jury were not entitled to judge of the assault in the light of the facts constituting the alleged provocation, counsel was not entitled to constantly remind them of such provocation, and insist upon its supposed aggravated nature, in reduction of damages.
This is not analogous to the cases cited, where comment was permitted and damaging inferences were allowed to be drawn from the failure of the adverse party to produce competent evidence of importance, apparently within his reach.
The epithets employed by defendant, and mentioned by witnesses in describing the assault, furnished no legal foundation for counsel’s remarks. They were uttered in the heat of passion, and, had punitive damages been allowable, would have been pertinent to augment the recovery. As it was, however, they could perform no office save possibly to aggravate the public contumely of the assault, and thus increase the measure of plaintiff’s compensatory indemnity. The jurors were expressly for-bidden by the charge from considering any “circumstances previous to the preparation for the assault.” The utterances of defendant at the time were almost necessarily detailed as a part of the res gestee; but, in so far as they might be supposed to point to a possible provocation arising out of past business transactions, they could have no effect upon the verdict. Counsel had no more right to employ the epithets in question as a basis for his innuendo of provocation than to insist, as he did, that the mere fact of the assault being made conclusively implied the existence of such provocation, and warranted the jury in considering the same upon the apportionment of damages.
The proposition is urged, however, that, since no exception was preserved during the progress of the argument, the court’s action in granting a new trial was a *490fatal error. ~ The attention of both court and counsel should undoubtedly be drawn to such objectionable conduct by immediate protest. Under the impulse of exciting cases, attorneys sometimes inadvertently pass beyond the pale of legitimate argument; but, attention being at once called to the matter, proper amends are made, and harmful results avoided. Occasionally opposing counsel intentionally refrain from objection, hoping to secure some unfair advantage, either in closing the case or in the court of review, through the misconduct in this respect of opponents. It is obvious that when, under such circumstances, this purpose is not accomplished, the tardy objection by motion for a new trial should be regarded with no special favor. Hence it is that reviewing tribunals have sometimes applied to such cases, when the trial court refused relief, a rule analogous to that of estoppel. Powers v. Mitchell, 77 Me. 361; Knight v. Houghtalling, 85 N. C. 17; Davis v. State, 33 Gra. 98.
But, as already suggested, nisi prius courts are necessarily vested with a large discretion in passing upon motions for a new trial. This discretion\nust not be arbitrarily or illegally exercised, but discretion, however limited, involves some independence of judgment; and, in determining whether or not certain alleged misconduct could have prejudiced the opposite party, those courts have advantages not possessed by reviewing tribunals. Bor these reasons, unless there be an illegal exercise of discretion, or a clear abuse thereof, appellate courts decline to interfere.
Moreover, trial courts themselves are not entirely free from responsibility under circumstances like those here presented. Improper conduct before them, however manifested, should be rebuked and repressed. And no case has been cited which holds that the mere silence of opposing counsel estops the court from granting relief by a new trial when the rights of litigants have been prejudiced through misconduct in argument.
It is a fact worthy of notice that in the present case *491objection was interposed during the argument, though no ruling was obtained, and no exception was taken. It is, therefore, not true that counsel, owing to enthusiasm or excitement, remained unconscious of the impropriety he was committing.
We cannot say that the district court abused, or illegally exercised, its discretion in the case at bar, and its action will be treated as controlling. The order appealed from is affirmed.

Affirmed.